Citation Nr: 1230125	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back and spinal cord disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.  He served in World War II in Ardennes, Rhineland, and Central Europe and was awarded a Combat Infantryman's Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appeal was subsequently transferred to the RO in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a low back and/or spine disability while serving in combat in World War II.  Service records show that he served on active duty as a heavy mortar gunner from October 1943 to January 1946 during World War II.  He participated in campaigns in Ardennes, Rhineland, and Central Europe and was awarded a Combat Infantryman's Badge and a Purple Heart.  

In a September 2006 statement, the Veteran indicated that he was injured when 240 millimeter cannon fire hit a building in which he was posted.  In an October 2007 statement, the Veteran indicated that he had a pinched nerve in his back and injuries to his spinal cord after a bomb blast in Germany in 1945.  In the June 2009 application for compensation benefits, the Veteran stated that when he was under the mortar attack, he struck the ground with a 60 pound radio on his back.  He stated that he pulled the radio off and when he stood up and reached for the radio and put it on his back, he had a sharp pain from his low back to his shoulder.  

Service records indicate that the Veteran was wounded in Germany in February 1945.  Surgeon General's records indicate that the Veteran was hospitalized in March 1945 for wounds and lacerations to the abdomen, abdomen wall, and back due to artillery shell and fragments.  It was noted that there was no nerve involvement.  The records do not report the duration of the hospitalization.  

The record shows that service connection is in effect for residuals of superficial scars of the left gluteal and left scapular area related to the shell fragment wounds and a zero percent rating was assigned from January 30, 2006.  

The Veteran served in combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

There is evidence of a current low back and spine disability.  An April 2009 x-ray examination report indicates that there was extensive degenerative changes in the lumbar spine with grade 2 spondylolisthesis at level L4-L5.  An April 2009 x-ray examination report indicates that there were large metallic foreign bodies overlying the region of the right hip.  Records from Dr. M.K., the Veteran's orthopedic spine surgeon, dated from 2003 to 2006 show diagnoses of lumbar stenosis, lumbar spondylolisthesis at L4-5, and drop foot with radiculopathy.  Private medical records dated in February 2009 show a diagnosis of sciatica of the right leg and right foot drop.    

In accordance with VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed back disability and to obtain an opinion as to whether this disorder is related to active service.  38 U.S.C.A. § 5103A(d).  

The RO also must contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the claimed disabilities.    

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO for the following action:




1.  The RO must take appropriate steps to contact the Veteran in order to have him identify all sources of VA and/or non-VA medical treatment for the claimed low back and spine disorders since service.   

Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claims including any evidence of treatment for the claimed conditions beginning in service or shortly thereafter.

2.  The RO must schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back and spine disability.  The following considerations will govern the examination:  

a. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests including x-ray examination of the spine should be performed. 

b. The examiner's attention is called to the following:  

The Veteran's accounts of in-service occurrences ARE PRESUMED CREDIBLE. These include his September 2006 statement, when he reported that during combat actions in World War II he was injured when 240 millimeter cannon fire hit a building in which he was posted. Further, in an  October 2007 statement, the Veteran indicated that he had a pinched nerve in his back and injuries to his spinal cord after a bomb blast in Germany in 1945. Further, in the June 2009 application for compensation benefits, the Veteran stated that when he was under the mortar attack, he struck the ground with a 60 pound radio on his back. He stated that he pulled the radio off and when he stood up and reached for the radio and put it on his back, he had a sharp pain from his low back to his shoulder;  

Service records indicate that the Veteran was wounded in Germany in February 1945.  Surgeon General records indicate that the Veteran was hospitalized in March 1945 for wounds and lacerations to the abdomen, abdomen wall, and back due to artillery shell and fragments.  It was noted that there was no nerve or artery involvement.  The records do not report the duration of the hospitalization.

In February 1998, the Veteran was noted to have had Grade II forward spondylolisthesis of L4 and L5; marked narrowing of the L4 disc; and diffuse mild degenerative spurring. 

In December 2005, the Veteran underwent non-VA medical treatment for low back pain with numbness, tingling and pain down his right lower extremity. He then reported that his "problem happened in 2002 and it [had] been worsening."

In January 2006, the Veteran again underwent non-VA medical treatment for low back pain and a diagnostic impression of lumbar stenosis with spondylolisthesis was rendered. The Veteran then reported that his back pain had been present for "two or three years."

However, in July 2009, while receiving and in the context of receiving non-VA medical treatment for low back pain, the Veteran reported that while on active service, he had to carry heavy objects on his back. 

c. GIVEN THE VETERAN'S DIFFERING ACCOUNTS OF THE ONSET OF BACK PAIN AND HIS DIAGNOSES, THE EXAMINER IS REQUSTED TO CONDUCT ALL APPROPRIATE TESTING AND INTERVIEW WITH THE VETERAN'S AND REPORT WHETHER ANY OF THE VETERAN'S SPINAL DIAGNOSES ARE RELATED TO ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO INCLUDE THE PRESUMED CREDIBLE ACCOUNT OF HIS IN-SERVICE EXPERIENCES. 

The VA examiner should provide an opinion as to whether the Veteran currently has any retained metallic foreign bodies due to the shell fragment wounds sustained in service and if so, the examiner should provide an opinion as to whether the current low back and spine disability is caused by the retained metallic foreign bodies.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as back pain, and that his reports must be considered in formulating the requested opinions.

d. THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

